 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN BAKER,                                        No. 1:16-cv-00840-DAD-SAB
12                       Plaintiff,
13            v.                                         ORDER DENYING THE PARTIES’ POST-
                                                         TRIAL MOTIONS
14    COTTRELL, INC,
                                                         (Doc. Nos. 146, 148, 150, 152)
15                       Defendant.
16

17           This matter is before the court on multiple post-trial motions filed by plaintiff John Baker

18   and defendant Cottrell, Inc. (Doc. Nos. 146, 148, 150, 152.) On February 5, 2019, those motions

19   came before the court for hearing. Attorneys Brian Wendler and Michael Stone-Molloy appeared

20   on behalf of plaintiff, and attorney Amy Lorenz-Moser appeared on behalf of defendant. Having

21   considered the parties’ briefing, the court will deny the motions.

22                                            BACKGROUND

23           The facts of this case have been laid out in prior orders of this court and will be repeated

24   here only as relevant. Plaintiff’s complaint alleged that he was injured after falling from a ladder

25   on June 18, 2014, which he claimed was defectively designed and had worn feet. (Doc. No. 1

26   (“Compl.”) at ¶¶ 11, 14.) The complaint sought damages on theories of strict liability,

27   negligence, and breach of express and/or implied warranty. (Id. at ¶ 14.)

28   /////
                                                        1
 1           The case proceeded to trial on September 25, 2018, and on September 28, 2018, the jury

 2   returned its verdict, finding defendant liable on a theory of negligence. (Doc. No. 132.) The jury

 3   found that plaintiff and defendant were each 50% at fault for the injuries suffered by plaintiff and

 4   that plaintiff sustained $100,000.00 in economic damages, plus an additional $175,000.00 in

 5   noneconomic damages. (Id.) Judgment was entered that same day. (Doc. No. 133.) On October

 6   26, 2018, the parties cross-moved for judgment as a matter of law, or alternatively for a new trial.

 7   (Doc. Nos. 146, 150.) Plaintiff moved for the imposition of sanctions (Doc. No. 152), and

 8   defendant moved for relief from judgment under Rule 60. (Doc. Nos. 148.)

 9                                          LEGAL STANDARDS

10   A.      Judgment as a Matter of Law

11           Rule 50(a)(1) of the Federal Rules of Civil Procedure provides as follows:

12                   If a party has been fully heard on an issue during a jury trial and the
                     court finds that a reasonable jury would not have a legally sufficient
13                   evidentiary basis to find for the party on that issue, the court may:
                     (A) resolve the issue against the party; and (B) grant a motion for
14                   judgment as a matter of law against the party on a claim or defense
                     that, under the controlling law, can be maintained or defeated only
15                   with a favorable finding on that issue.
16           Federal Rule of Civil Procedure 50(b) governs renewed motions for judgment as a matter

17   of law made (“JMOL”) under Rule 50(a) and provides that the court may: “(1) allow judgment

18   on the verdict, if the jury returned a verdict; (2) order a new trial; or (3) direct the entry of

19   judgment as a matter of law.” The Ninth Circuit has held:

20                   A Rule 50(b) motion for judgment as a matter of law is not a
                     freestanding motion. Rather, it is a renewed Rule 50(a) motion.
21                   Under Rule 50, a party must make a Rule 50(a) motion for judgment
                     as a matter of law before a case is submitted to the jury. If the judge
22                   denies or defers ruling on the motion, and if the jury then returns a
                     verdict against the moving party, the party may renew its motion
23                   under Rule 50(b). Because it is a renewed motion, a proper post-
                     verdict Rule 50(b) motion is limited to the grounds asserted in the
24                   pre-deliberation Rule 50(a) motion. Thus, a party cannot properly
                     “raise arguments in its post-trial motion for judgment as a matter of
25                   law under Rule 50(b) that it did not raise in its preverdict Rule 50(a)
                     motion.” Freund v. Nycomed Amersham, 347 F.3d 752, 761 (9th Cir.
26                   2003) (citing Fed. R. Civ. P. 50 advisory committee’s notes to the
                     1991 amendments (“A post trial motion for judgment can be granted
27                   only on grounds advanced in the preverdict motion.”)); Murphy v.
                     City of Long Beach, 914 F.2d 183, 186 (9th Cir. 1990) (“[Judgment
28                   notwithstanding the verdict] is improper if based upon grounds not
                                                         2
 1                    alleged in a directed verdict [motion].” (brackets in original)); see
                      also Fed. R. Civ. P. 50 advisory committee’s notes to the 2006
 2                    amendments (“Because the Rule 50(b) motion is only a renewal of
                      the preverdict motion, it can be granted only on grounds advanced in
 3                    the preverdict motion.”). However, Rule 50(b) “may be satisfied by
                      an ambiguous or inartfully made motion” under Rule 50(a). Reeves
 4                    v. Teuscher, 881 F.2d 1495, 1498 (9th Cir. 1989). Absent such a
                      liberal interpretation, “the rule is a harsh one.” Nat’l Indus., Inc. v.
 5                    Sharon Steel Corp., 781 F.2d 1545, 1549 (11th Cir. 1986).

 6   EEOC v. Go Daddy Software, Inc., 581 F.3d 951, 961 (9th Cir. 2009).

 7             In considering a Rule 50 motion, the court must view the evidence in the light most

 8   favorable to the party in whose favor the jury returned a verdict and draw all reasonable

 9   inferences in favor of the non-moving party. First Nat’l Mortg. Co. v. Fed. Realty Inv. Tr., 631

10   F.3d 1058, 1067 (9th Cir. 2011); Lakeside–Scott v. Multnomah County, 556 F.3d 797, 802 (9th

11   Cir. 2009); Josephs v. Pac. Bell, 443 F.3d 1050, 1062 (9th Cir. 2006); City Sols., Inc. v. Clear

12   Channel Commc’ns, 365 F.3d 835, 839 (9th Cir. 2004); see also A.D. v. Cal. Highway Patrol,

13   712 F.3d 446, 453 (9th Cir. 2013) (in evaluating a Rule 50 motion the court should “give

14   significant deference to the jury’s verdict and to the nonmoving parties”). “A district court can

15   set aside a jury verdict and grant JMOL only if, under governing law, there can be but one

16   reasonable conclusion as to the verdict and only if there is no legally sufficient basis for a

17   reasonable jury to find for that party on that issue.” Jules Jordan Video, Inc. v. 144942 Can. Inc.,

18   617 F.3d 1146, 1155 (9th Cir. 2010) (internal citation and quotation omitted). See also A.D., 712

19   F.3d at 453 (“Such a judgment is proper if the evidence, construed in the light most favorable to

20   the nonmoving party, permits only one reasonable conclusion, and that conclusion is contrary to

21   the jury’s verdict.”) (quoting Pavao v. Pagay, 307 F.3d 915, 918 (9th Cir. 2002)); First Nat’l

22   Mortg. Co., 631 F.3d at 1067–68 (the court “must disregard evidence favorable to the moving

23   party that the jury is not required to believe, and may not substitute its view of the evidence for

24   that of the jury”); Lakeside–Scott, 556 F.3d at 802 (“Judgment as a matter of law is proper when

25   the evidence permits only one reasonable conclusion and the conclusion is contrary to that

26   reached by the jury.”) (quoting Ostad v. Or. Health Scis. Univ., 327 F.3d 876, 881 (9th Cir.

27   2003)).

28   /////
                                                          3
 1           Rule 50 also provides that if the court does not grant a motion for JMOL, the movant may

 2   make an alternative request for a new trial pursuant to Rule 59. Fed. R. Civ. P. 50(b). Rule 59 of

 3   the Federal Rules of Civil Procedure provides that “[t]he court may, on motion, grant a new trial

 4   . . . for any reason for which a new trial has heretofore been granted in an action at law in federal

 5   court.” Fed. R. Civ. P. 59(a)(1)(A). Rather than specify the grounds on which a motion for a new

 6   trial may be granted, Rule 59 states that courts are bound by historically recognized grounds

 7   including, but not limited to, claims “that the verdict is against the weight of the evidence, that the

 8   damages are excessive, or that, for other reasons, the trial was not fair to the party moving.”

 9   Molksi v. M.J. Cable, Inc., 481 F.3d 724, 729 (9th Cir. 2007); see also Shimko v. Guenther, 505

10   F.3d 987, 992 (9th Cir. 2007) (“The trial court may grant a new trial only if the verdict is contrary

11   to the clear weight of the evidence, is based upon false or perjurious evidence, or to prevent a

12   miscarriage of justice.”) (citations omitted). The district court may correct manifest errors of law

13   or fact, but the burden of showing that harmful error exists falls on the party seeking the new trial.

14   Malhoit v. S. Cal. Retail Clerks Union, 735 F.2d 1133 (9th Cir. 1984); see also 11 Wright, Miller

15   & Kane, Federal Practice and Procedure: Civil 2d § 2803 (1995).

16           When a party claims that a verdict is against the clear weight of the evidence, the court

17   should give full respect to the jury’s findings and only grant a new trial if it “is left with the

18   definite and firm conviction that a mistake has been committed” by the jury. Landes Constr. Co.

19   v. Royal Bank of Can., 833 F.2d 1365, 1371–72 (9th Cir. 1987). “While the trial court may weigh

20   the evidence and credibility of the witnesses, the court is not justified in granting a new trial
21   merely because it might have come to a different result from that reached by the jury.” Roy v.

22   Volkswagen of Am. Inc., 896 F.2d 1174, 1176 (9th Cir. 1990), amended on denial of reh’g, 920

23   F.2d 618 (9th Cir. 1990); see also Silver Sage Partners, Ltd. v. City of Desert Hot Springs, 251

24   F.3d 814, 819 (9th Cir. 2001) (“[A] district court may not grant a new trial simply because it

25   would have arrived at a different verdict.”).

26   B.      Motion for Sanctions
27           Courts possess the inherent power “to sanction a litigant for bad-faith conduct.”

28   Chambers v. NASCO, Inc., 501 U.S. 32, 35 (1991). But inherent powers must be exercised with
                                                          4
 1   “restraint and discretion” and with the aim of “achiev[ing] the orderly and expeditious disposition

 2   of [a] case[ ].” Id. at 43–44. Generally, to be deserving of such sanctions, a litigant must have

 3   engaged in “willful disobedience of a court order” or “acted in bad faith, vexatiously, wantonly,

 4   or for oppressive reasons.” Id. at 45–46 (quoting Alyeska Pipeline Serv. Co. v. Wilderness Soc’y,

 5   421 U.S. 240, 257–59 (1975)). Mere recklessness is not enough to warrant the imposition of

 6   sanctions, and a court must “specifically find bad faith or conduct tantamount to bad faith...[or]

 7   improper purpose[.]” Fink v. Gomez, 239 F.3d 989, 994 (9th Cir. 2001).

 8   C.      Motion for Relief from Judgment

 9           Rule 60(b) of the Federal Rules of Civil Procedure provides in relevant part:

10                   On motion and just terms, the court may relieve a party or its legal
                     representative from a final judgment, order, or proceeding for the
11                   following reasons:
12                   (1) mistake, inadvertence, surprise, or excusable neglect;
13                   (2) newly discovered evidence that, with reasonable diligence, could
                         not have been discovered in time to move for a new trial under
14                       Rule 59(b);
15                   (3) fraud (whether previously called intrinsic or extrinsic),
                         misrepresentation, or misconduct by an opposing party;
16
                     (4) the judgment is void;
17
                     (5) the judgment has been satisfied, released or discharged; it is
18                       based on an earlier judgment that has been reversed or vacated;
                         or applying it prospectively is no longer equitable; or
19
                     (6) any other reason that justifies relief.
20
21   “A motion under Rule 60(b) must be made within a reasonable time—and for reasons (1), (2),

22   and (3) no more than a year after the entry of judgment or order or the date of the proceeding.”

23   Fed. R. Civ. P. 60(c). “What constitutes ‘reasonable time’ depends upon the facts of each case,

24   taking into consideration the interest in finality, the reason for delay, the practical ability of the

25   litigant to learn earlier of the grounds relied upon, and prejudice to the other parties.” Lemoge v.

26   United States, 587 F.3d 1188, 1196–97 (9th Cir. 2009) (quoting Ashford v. Steuart, 657 F.2d
27   1053, 1055 (9th Cir. 1981)). Generally speaking, such motions “should not be granted . . . unless

28   the district court is presented with newly discovered evidence, committed clear error, or if there is
                                                          5
 1   an intervening change in the controlling law.” 389 Orange St. Partners v. Arnold, 179 F.3d 656,

 2   665 (9th Cir. 1999) (citing Sch. Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993));

 3   accord Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir.

 4   2009).

 5                                               DISCUSSION

 6   A.        Plaintiff’s Motion for Judgment as a Matter of Law

 7             Plaintiff renews his motion for judgment as a matter of law that was asserted during the

 8   trial as to his argument that defendant is liable on a theory of implied warranty. (Doc. No. 150.)

 9   Plaintiff’s motion contends that judgment as a matter of law is warranted because defendant

10   presented no witnesses and offered no evidence with respect to implied warranty. (Id. at ¶¶ 2, 3.)

11   Moreover, plaintiff points out that defendant offered no evidence specifically addressing any

12   defense of disclaimer.

13             Plaintiff’s motion appears to fundamentally misunderstand plaintiff’s burden at this stage

14   of the proceedings. It is not sufficient on a motion for judgment as a matter of law for plaintiff to

15   simply point out that defendant failed to put forth evidence, or else failed to establish an

16   affirmative defense. Rather, in order to prevail on this motion, plaintiff must demonstrate that the

17   evidence, “construed in the light most favorable to the nonmoving party, permits only one

18   reasonable conclusion, and that conclusion is contrary to the jury’s verdict.” A.D., 712 F.3d at

19   453. Here, the jury returned a verdict that defendant was not liable with respect to a theory of

20   implied breach of warranty. However, plaintiff’s motion fails to address the elements of implied
21   breach of warranty, nor does it discuss how the evidence plaintiff presented at trial satisfies those

22   elements as a matter of law. Having failed to do so, plaintiff’s motion will be denied. For the

23   same reason, the court finds no basis to order a new trial based on plaintiff’s argument in this

24   regard.

25   B.        Motion for Sanctions

26             Next, plaintiff moves for imposition of sanctions, arguing that defendant failed to admit
27   relevant facts during discovery. (Doc. No. 152.)

28   /////
                                                         6
 1          Federal Rule of Civil Procedure 37(c) provides that:

 2                  If a party fails to admit . . . the truth of any matter as requested under
                    Rule 36, and if the party requesting the admissions thereafter proves
 3                  . . . the truth of the matter, the requesting party may apply to the court
                    for an order requiring the other party to pay the reasonable expenses
 4                  incurred in making that proof, including reasonable attorney’s fees.
                    The court shall make the order unless it finds that (1) the request was
 5                  held objectionable pursuant to Rule 36(a), or (2) the admission
                    sought was of no substantial importance, or (3) the party failing to
 6                  admit had reasonable ground to believe that the party might prevail
                    on the matter, or (4) there was other good reason for the failure to
 7                  admit.
 8   Plaintiff’s motion argues that several of defendant’s discovery responses failed to disclose facts

 9   without any reasonable basis. First, one of plaintiff’s interrogatories asked defendant in part to

10   “state the name and address of the manufacturer, the distributor(s), the designer(s) of the ladder in

11   issue.” (Doc. No. 152-8 at ¶ 8.) Defendant responded that the ladder “was a used, ‘home-made’

12   ladder that Cottrell did not design, manufacture or sell.” (Id.) Second, one of plaintiff’s requests

13   for admissions asked defendant to “admit that YOU contributed some percentage share of fault in

14   this accident,” which defendant denied. (Doc. No. 152-9 at ¶ 2.) Third, another of plaintiff’s

15   requests for admissions asked defendant to “admit that the ladder YOU supplied to Plaintiff was

16   defective,” which defendant denied. (Id. at ¶ 6.) Finally, another of plaintiff’s requests for

17   admissions asked defendant to “admit that the ladder YOU supplied to Plaintiff was used,” which

18   defendant also denied. (Id. at ¶ 7.)

19          Defendant’s second and third discovery responses relied upon by plaintiff are easily

20   disposed of. Whether defendant was partially at fault for the accident, and whether the ladder in
21   question was defective, were two of the central questions presented to the jury for resolution at

22   trial. Although the jury ultimately found defendant partially liable for plaintiff’s injuries, it does

23   not follow that defendant had no “reasonable ground” to believe that it might prevail. See Fed. R.

24   Civ. P. 37(c) Advisory Committee’s Notes on 1970 Amendment (“[T]he true test under Rule

25   37(c) is not whether a party prevailed at trial but whether he acted reasonably in believing that he

26   might prevail.”). Similarly, having now observed the trial, the court concludes that the evidence
27   as to whether the ladder in question was defective was not overwhelming. The court therefore

28   declines to award sanctions based on defendant’s responses to these two requests for admissions.
                                                         7
 1           The court also declines to award sanctions based upon defendant’s response to the request

 2   for admission that the ladder it supplied to plaintiff was used. Both in pre-trial motions and

 3   during the trial itself, the condition of the ladder in question was subject to much dispute. Indeed,

 4   although the ladder itself was displayed to the jury, both parties eventually stipulated that the

 5   condition of the ladder at the time of trial was different than its condition at the time of the

 6   accident. The evidence presented at trial did not establish beyond doubt that the ladder defendant

 7   sold to plaintiff was used, and the court declines to impose sanctions for this discovery response

 8   by defendant.

 9           The remaining question is whether sanctions are appropriately imposed due to

10   defendant’s response to the interrogatory asking it to provide the name and address of the

11   manufacturer, distributor, and designer. In that response, defendant denied that it designed,

12   manufactured, or sold the ladder and stated that the ladder was a used and “home-made.” It

13   appears that this discovery response was never amended. Defendant appears to have adhered to

14   this position from the very outset of this case. For instance, roughly eighteen months prior to the

15   commencement of this litigation, defendant’s general counsel stated to plaintiff’s counsel by

16   email that the ladder “was some sort of used, ‘home-made’ ladder that Cottrell did not design,

17   manufacture, or sell.” (Doc. No. 152-2 at 1.) This language is effectively identical to the

18   language used by defendant in the response to plaintiff’s interrogatory. However, by the time of

19   trial, it was essentially uncontested that the ladder was in fact sold to plaintiff by defendant.

20   During opening statement, defendant’s counsel explained to the jury that while ladders such as
21   the one at issue in this case are designed and manufactured by a different company, defendant has

22   been purchasing those ladders since 2007, and places them on the head ramps of each rig it sells.

23   (Doc. No. 136 at 178:4–9.)

24           It is difficult to square these two positions. On the one hand, defendant repeatedly denied

25   prior to trial that it sold the ladder to plaintiff. If true, this might have provided a defense to

26   liability, because defendant would no longer be in the “chain of distribution” of the product. See
27   O’Neil v. Crane Co., 53 Cal. 4th 335, 348 (2012) (“A manufacturer is strictly liable in tort when

28   an article he places on the market, knowing that it is to be used without inspection for defects,
                                                          8
 1   proves to have a defect that causes injury to a human being.”) (citing Greenman v. Yuba Power

 2   Prod., Inc., 59 Cal. 2d 57, 62 (1963)); Bostick v. Flex Equip. Co., 147 Cal. App. 4th 80, 88 (2007)

 3   (“The doctrine of strict products liability imposes strict liability in tort on all of the participants in

 4   the chain of distribution of a defective product.”). On the other hand, defendant’s counsel

 5   affirmatively represented to the jury at trial that ladders such as the one at issue in this case are

 6   purchased by defendant from a separate company, Green Bull, and placed “on each head ramp”

 7   sold by defendant—including, presumably, the head ramp sold to plaintiff. (Doc. No. 136 at

 8   178:9.) Moreover, defendant’s opposition to plaintiff’s motion for sanctions offers no

 9   explanation as to how these seemingly contradictory statements can be reconciled.

10           While the court finds that the conduct of defense counsel in this regard was at least

11   negligent and perhaps even reckless, the court does not conclude that it amounted to bad faith so

12   as to warrant the imposition of sanctions. See Fink, 239 F.3d at 994. At the hearing on the

13   pending motions, attorney Lorenz-Moser explained that defendant’s original position—that it did

14   not design, manufacture, or sell the ladder—was based on an initial investigation undertaken at

15   the outset of the case. It now appears clear, based on the evidence adduced and arguments

16   advanced at trial, that defendant’s original position based on an initial investigation was mistaken.

17   Nonetheless, the court is not persuaded that defendant affirmatively sought to mislead plaintiff.

18   Indeed, when the trial commenced it was apparent to all that defendant was no longer contesting

19   that it had sold the ladder to plaintiff nor asserting that it was “home made.” Rather, it appears

20   that by failing to amend its original answer to the interrogatory as the defense position changed
21   over the course of the litigation, defense counsel simply failed to act with reasonable diligence—a

22   criticism which, as will be made clearer below, could be leveled against all of the attorneys

23   appearing in this action. Plaintiff’s motion for sanctions will therefore be denied.

24   C.      Defendant’s Motion for Judgment as a Matter of Law

25           The court next addresses defendant’s motion for judgment as a matter of law, or

26   alternatively for a new trial. (Doc. No. 146.)
27           “[I]n a products liability case the plaintiff in order to recover in strict liability in tort must

28   prove that he was injured by a defect in the product and that the product was defective when it left
                                                           9
 1   the hands of the retailer or manufacturer; whereas to recover in negligence the plaintiff must

 2   prove the same two elements plus an additional element, namely, that the defect in the product

 3   was due to negligence of the defendant.” Jiminez v. Sears, Roebuck & Co., 4 Cal. 3d 379, 383,

 4   482 P.2d 681 (1971). In other words, a finding of negligent design necessarily means that the

 5   product was defective for purposes of strict liability. Despite this, California courts have

 6   confronted circumstances where, as here, the jury has found a defendant liable on a theory of

 7   negligent product design, but not liable on a theory of strict liability. See Lambert v. Gen.

 8   Motors, 67 Cal. App. 4th 1179, 1185 (1998) (holding that the jury’s special verdicts that the

 9   automobile was negligently designed, but not defectively designed, were inconsistent);

10   Hernandez v. Badger Constr. Equip. Co., 28 Cal. App. 4th 1791, 1828 (1994). Under these

11   circumstances, defendant contends that the jury’s special verdict rendered in this case is fatally

12   inconsistent.

13          In opposition, plaintiff posits that the jury may have arrived at its conclusions because it

14   found that defendant was negligent for a different reason apart from carrying out a design defect.

15   See Hernandez, 28 Cal. App. 4th at 1829–30 (upholding the jury’s verdict in favor of plaintiff on

16   the negligence claim, despite its defense verdict on the design defect claim, “based on

17   [defendant’s] failure to conduct an adequate retrofit campaign”). For instance, plaintiff suggests

18   that “the jury found Cottrell to be negligent in its conduct of failing to sell Plaintiff a new ladder

19   as Cottrell had represented it to be at the time of sale.” (Doc. No. 156 at 8.) Alternatively,

20   plaintiff states that the jury may have “concluded the ladder that Cottrell selected and supplied
21   was improper for use on the number 3 deck to compensate for the lack of sufficient hydraulic

22   power to lift a heavy vehicle like the van Plaintiff was loading on that deck.” (Id.)

23          To resolve this issue, it is necessary to discuss the various theories of liability put forward

24   by plaintiff at trial. Plaintiff made two primary arguments in this respect. First, plaintiff alleged

25   that the ladder was inappropriately designed, “in that its hooks could not be used without

26   damaging the vehicles stored on Plaintiff’s auto trailer.” (Compl. at ¶ 12.) Plaintiff testified to
27   this alleged deficiency during trial. (Doc. No. 137 at 32:22–25, 33:1–4.) Second, the complaint

28   alleged that “the ladder was not new as had been represented to Plaintiff by Defendants at the
                                                        10
 1   time of delivery and as such its rubber non-slip shoes were worn through and unreliable.”

 2   (Compl. at ¶ 12.) This theory was supported by the interview of Dennis “Jake” Jacobson, who

 3   witnessed the accident and whose interview was read to the jury by stipulation of the parties. In

 4   that interview, Jacobson stated that immediately following the accident he looked at the ladder

 5   and noticed that the rubber feet on the bottom of the ladder were worn, a condition he described

 6   as “metal to asphalt.” (Doc. No. 137 at 165:24–25, 166:1–2.)

 7           “[A] trial court has a duty to attempt to harmonize seemingly inconsistent answers to

 8   special verdict interrogatories, ‘if it is possible under a fair reading of them.’” Duk v. MGM

 9   Grand Hotel, Inc., 320 F.3d 1052, 1058 (9th Cir. 2003) (quoting Gallick v. Baltimore & Ohio

10   R.R. Co., 372 U.S. 108, 119 (1963)), as amended on denial of reh’g (Apr. 17, 2003). Here, the

11   court has little difficulty in doing so. The jury was instructed on the elements of a strict liability

12   defective design claim (see Doc. No. 130 at 33), which it rejected. The jury was separately

13   instructed on the elements of negligence. Crucially, however, the instructions for negligence

14   were not related to negligent design, but instead turned on whether defendant was negligent in

15   supplying the ladder. (Id. at 34.) As stated, testimony was presented to the jury at trial that at the

16   time of the accident, the rubber feet of the ladder were worn through. When combined with the

17   fact that plaintiff had only recently purchased the rig and accompanying ladder from defendant,

18   the reasonable inference was that the feet were worn through when defendant originally sold the

19   ladder—or, at least, the jury could have so found. The jury may well have concluded that the sale

20   of a ladder without proper rubber feet was negligent because it increased the possibility of the
21   ladder slipping. Rather than being defectively designed, the ladder was simply old or used, and

22   defendant was negligent for failing to take appropriate steps to inspect it for defects before selling

23   it.

24          The California Court of Appeal confronted a similar situation in Arriaga v. CitiCapital

25   Commercial Corp., 167 Cal. App. 4th 1527 (2008). In that case, plaintiff was injured when his

26   finger became entangled in a glue spreading machine. Arriaga, 167 Cal. App. 4th at 1531. The
27   machine was purchased by plaintiff’s employer but was in a used condition at the time it was

28   purchased. Id. Plaintiff brought a tort action against CitiCapital, which was the successor in
                                                        11
 1   interest to the company which had financed the purchase of the glue spreader. Id. Among other

 2   claims, plaintiff asserted that CitiCapital was negligent in failing to exercise reasonable care in

 3   inspecting the machine for defects. Id. at 1541. The Court of Appeal found that CitiCapital could

 4   not be held liable on that basis because “CitiCapital never had possession of the machine.” Id.

 5   Absent such control, CitiCapital was under no duty to inspect it.

 6          The facts in this case are to the contrary. As already discussed, it was undisputed at the

 7   trial of this case that defendant possessed the ladder and sold it to plaintiff. Under these

 8   circumstances, the logic of Arriaga suggests that suppliers such as defendant are under a duty to

 9   use reasonable care where the supply of used goods is at issue.1 The court is therefore

10   unpersuaded that the verdict returned by the verdict is logically inconsistent. Accordingly,

11   defendant’s motion for judgment as a matter of law, or alternatively for a new trial will be denied.

12   D.     Motion for Relief from Judgment

13          Finally, the court addresses defendant’s motion for relief from judgment pursuant to Rule

14   60. (Doc. No. 148.) Therein, defendant contends that plaintiff and plaintiff’s counsel wrongfully

15   withheld information from the defense about Jacobsen, a key witness, which amounted to fraud.

16          Defendant’s theory of fraud stems from the language of Federal Rule of Civil Procedure

17   26, which in relevant part requires one party to provide the other with “the name and, if known,

18   the address and telephone number of each individual likely to have discoverable information.”

19   Fed. R. Civ. P. 26(a)(1)(A). Defendant’s motion alleges, and plaintiff’s opposition does not

20   seriously dispute, that during discovery plaintiff provided defendant with an incorrect phone
21   number for Jacobsen. Subsequently, plaintiff obtained an accurate phone number for Jacobson

22   and conducted an interview with him but made no effort to inform defendant of this development.

23   See Fed. R. Civ. P. 26(e) (requiring a party who has made a disclosure under Rule 26(a) to

24
     1
        Defendant’s memorandum in support of its motion states that “[a]s a matter of law, a supplier
25   who did not design the product cannot be held liable under a negligence theory in products
26   liability,” but failed to cite any supporting authority. (Doc. No. 147 at 4.) At the hearing on the
     pending motions, defense counsel for the first time cited to a bevy of cases in support of this
27   assertion. See, e.g., Merrill v. Navegar, Inc., 26 Cal. 4th 465, 473 (2001); Finn v. G. D. Searle &
     Co., 35 Cal. 3d 691, 698 (1984). The court has reviewed these cases cited by counsel but finds
28   that they have little relevance to the question now before the court.
                                                         12
 1   supplement or correct its disclosure “in a timely manner if the party learns that in some material

 2   respect the disclosure or response is incomplete or incorrect”). This failure to disclose the

 3   accurate phone number allegedly resulted in defendant being unable to interview or depose

 4   Jacobsen prior to trial, while plaintiff was able to do so. Defendant asserts that it was only during

 5   trial that the defense became aware of this arrangement, forcing them to hurriedly interview

 6   Jacobsen during trial over an evening recess.

 7           The rules of discovery exist to avoid precisely this sort of litigation by ambush. Plaintiff’s

 8   opposition suggests that Jacobson’s phone number could have been obtained by a “simple public

 9   records search,” but Rule 26 requires initial disclosures to relieve parties of the burden and

10   expense of conducting independent investigation when the same information is already in the

11   possession of the opposing party. See Fed. R. Civ. P. 26 advisory committee’s notes to the 1993

12   Amendments (noting that subsection (a) was revised “to accelerate the exchange of basic

13   information”). As with much of the conduct in this case, the court finds this behavior to be yet

14   another instance of underhanded lawyering.

15           “Rule 60(b)(3) permits a losing party to move for relief from judgment on the basis of

16   fraud, . . . misrepresentation, or other misconduct of an adverse party.” De Saracho v. Custom

17   Food Mach., Inc., 206 F.3d 874, 880 (9th Cir. 2000) (internal quotation marks omitted). “To

18   prevail, the moving party must prove by clear and convincing evidence that the verdict was

19   obtained through fraud, misrepresentation, or other misconduct and the conduct complained of

20   prevented the losing party from fully and fairly presenting the defense.” (Id. (citing Lafarge
21   Conseils et Etudes, S.A. v. Kaiser Cement & Gypsum Corp., 791 F.2d 1334, 1338 (9th Cir. 1986)

22   and Jones v. Aero/Chem Corp., 921 F.2d 875, 878–79 (9th Cir. 1990)). In addition to showing

23   fraud by clear and convincing evidence, the movant must show that the fraud was not

24   “discoverable by due diligence before or during the proceeding, and was materially related to the

25   /////

26   /////
27   /////

28   /////
                                                       13
 1   (submitted issue.” Pac. & Arctic Ry. & Nav. Co. v. United Transp. Union, 952 F.2d 1144, 1148

 2   9th Cir. 1991).2

 3          Even if the court were to find that fraud or misconduct on the part of plaintiff’s counsel

 4   occurred here, it would also conclude that any such misconduct was plainly discoverable prior to

 5   trial. If defendant tried and failed to contact Jacobson at the phone number provided by plaintiff,

 6   the proper remedy was for defendant to file a motion to compel to seek the correct information.

 7   The docket indicates that no such motion was ever filed. In addition, the court also finds that this

 8   conduct did not prevent defendant from fully and fairly presenting its defense. The parties

 9   entered into a stipulation, which was read to the jury, stating that defendant did not have the

10   ability to interview Jacobson prior to trial. (Doc. No. 137 at 163:1–4.) The parties also agreed

11   that a recorded interview of Jacobson, conducted by defense counsel, would be played for the jury

12   in lieu of his testimony. Under these circumstances, any prejudice to defendant was negligible, at

13   best. Accordingly, defendant’s motion for relief from judgment pursuant to Rule 60 on the basis

14   of fraud will be denied as well.

15                                             CONCLUSION

16          For the reasons set forth above, the parties’ post-trial motions (Doc. Nos. 146, 148, 150,

17   152) are denied.

18   IT IS SO ORDERED.
19
         Dated:    June 20, 2019
20                                                      UNITED STATES DISTRICT JUDGE

21

22

23

24

25   2
       Defendant’s motion alleges both fraud under Rule 60(b)(3) and fraud on the court under Rule
26   60(d)(3). However, fraud on the court under Rule 60(d)(3) requires a higher showing to justify
     the granting of relief. United States v. Sierra Pac. Indus., Inc., 862 F.3d 1157, 1167 (9th Cir.
27   2017). Because the court finds that defendant is not entitled to relief under the lower (b)(3)
     standard, it need not address whether defendant would be entitled to relief under this higher
28   standard.
                                                       14
